UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-1052



ALEXANDRA BATEN,

                                              Plaintiff - Appellant,

          versus


SOUTH CAROLINA DEPARTMENT OF JUVENILE JUSTICE,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Bristow Marchant, Magistrate Judge.
(CA-01-980-3-10BD)


Submitted:   June 17, 2005                    Decided:   July 8, 2005


Before WILKINSON, LUTTIG, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Chalmers C. Johnson, CHALMERS JOHNSON LAW FIRM, Charleston, South
Carolina, for Appellant. Kathryn Thomas, Christina M. Summer,
GIGNILLIAT, SAVITZ & BETTIS, L.L.P., Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Alexandra Baten appeals the magistrate judge’s* order

denying her Fed. R. Civ. P. 60(b) motion for relief from judgment.

We   have   reviewed   the   record   and   find   no   reversible   error.

Accordingly, we affirm for the reasons stated by the magistrate

judge.    See Baten v. South Carolina Dep’t of Juvenile Justice, No.

CA-01-980-3-10BD (D.S.C. Dec. 23, 2004).           We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                 AFFIRMED




      *
      The parties consented to the jurisdiction of the magistrate
judge pursuant to 28 U.S.C. § 636(c) (2000).

                                  - 2 -